Citation Nr: 0715682	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastritis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with a history of herniated nucleus 
pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
June 1990.  The veteran also had active duty for training 
service from March 1978 to August 1978 and from March 1984 to 
July 1984.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a February 2003 rating decision in which the RO 
denied that denied a rating in excess of 10 percent for 
gastritis and denied a rating in excess of 20 percent for 
lumbosacral strain with a history of herniated nucleus 
pulposus at L5-S1.  The veteran filed a timely notice of 
disagreement (NOD) in February 2004 and the RO issued a 
statement of the case (SOC) in September 2004.  The veteran 
filed a substantive appeal (via a VA Form 9 Appeal to the 
Board of Veterans' Appeals) in October 2004.  

In February 2007, the veteran and his spouse testified during 
a Board hearing at the RO before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is included 
in the record.

The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain with a history of herniated nucleus 
pulposus at L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of gastritis are manifested by 
abdominal tenderness, bloating, gastroesophageal reflux, 
constipation, and subjective complaints of vomiting and 
nausea; this equates to no more than chronic hypertrophic 
gastritis, with small nodular lesions and symptoms.  There is 
also no evidence of ulceration, weight loss, malnutrition, or 
anemia.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7307 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. See also, Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).

For the claim of entitlement to an increased rating for 
gastritis, a November 2002 letter issued by the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the September 2004 SOC reflects readjudication of the claim 
after issuance of the notice described above.  A March 2006 
letter also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
outpatient treatment records, and VA examination reports 
dated in May 2002, January 2003, and July 2004.  In February 
2007, the veteran submitted to the Board additional evidence 
for consideration in connection with the claims on appeal, 
along with a waiver of RO jurisdiction of such evidence. The 
Board accepts this evidence, consisting of VA outpatient 
treatment records dated from 2003 to 2006, for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2006). 

In summary, in connection with the RO's consideration of the 
claim for an increased rating, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Increased Rating Claim - Gastritis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
gastritis as secondary to his service-connected lumbosacral 
strain disability in a July 1996 RO rating decision and a 
noncompensable (zero percent) rating was assigned from May 1, 
1996.  In a July 2002 RO rating decision, a 10 percent rating 
was assigned for gastritis secondary to nonsteriodal anti-
inflammatory medication from December 20, 2001.  

In November 2002, the veteran filed a claim for entitlement 
to an increased evaluation for his service-connected 
gastritis.  In this case, the veteran is currently assigned a 
10 percent disability rating for gastritis pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7307 (2006).

Under Diagnostic Code 7307, a 10 percent evaluation is 
assigned for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation is 
warranted for multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is assigned for severe 
hemorrhages, or large ulcerated or eroded areas.  See 38 
C.F.R. § 4.114, Diagnostic Code 7307.  The Board notes that 
38 C.F.R. § 4.114 specifies that ratings under Diagnostic 
Codes 7301-7329, 7331, 7342, and 7345-7348 will not be 
combined with each other.  A single evaluation will be 
assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

VA treatment notes dated in November 2000 and February 2001 
show treatment for episodes of rectal bleeding, mild right 
lower quadrant tenderness of the abdomen, a history of 
duodenal ulcers secondary to medication, and peptic ulcer 
disease.  Additional VA treatment records dated in March 2001 
show negative test findings for colon barium enema, CT scan 
of the abdomen, and colonoscopy.  A March 2002 VA treatment 
note showed findings of esophageal reflux disease, recurrent 
episodes of rectal bleeding, constipation, and bloating after 
eating.

In a May 2002 VA examination report, the veteran complained 
of rectal bleeding, bloating, and daily nausea as well as 
vomiting for several days at a time.  It was noted that the 
veteran denied constipation or vomiting blood but indicated 
that he passed black stools followed by bright red blood.  
The veteran indicated that he was currently employed as a 
heavy equipment operator.  The examiner listed a diagnosis of 
gastritis secondary to nonsteriodal anti-inflammatory 
medication.  He further detailed that the veteran's 
gastrointestinal condition did not cause significant 
malnutrition or anemia.  The examiner indicated that the 
veteran was able to condition working as a heavy equipment 
operator despite the fact the he has complaints of abdominal 
pain.  

VA outpatient treatment records dated in November 2002 list a 
provisional diagnosis of hematochezia.  While the examiner 
noted that the veteran had no anemia or weight changes, the 
veteran complained of constipation, right lower quadrant 
abdominal pain, and tarry black stools.  A November 2002 VA 
upper gastrointestinal endoscopy report listed findings of 
suspected Barrett's esophagus and esophageal inflammation 
established as a result of reflux.  Test findings were noted 
to be negative for intestinal metaplasia and dysplasia.  A 
November 2002 VA colonoscopy report noted findings of 
internal and external hemorrhoids and multiple colon polyps.  
It was further noted that the veteran had moderate 
hemorrhoids with constipation that would likely account for 
his hematochezia.  Test findings were noted to be negative 
for colitis, tumors, Crohn's disease, and diverticulitis.  

In a January 2003 VA examination report, the veteran 
complained of dull stomach pain, rectal bleeding, heartburn, 
functional impairment related to his bowel habits, and daily 
nausea as well as vomiting brought on by eating.  The 
examiner noted a history of hemorrhoids, right upper quadrant 
epigastric tenderness on abdominal examination, and no signs 
of acute distress.  A diagnosis of hypertrophic gastritis was 
listed in the report.  The examiner further noted that the 
veteran did not suffer from anemia, weight loss, or 
malnutrition.  

A February 2003 VA upper gastrointestinal endoscopy report 
listed findings of Barrett's esophagus and hiatal hernia.  
Additional VA treatment records dated in September 2003, 
November 2003, and January 2004 noted complaints of weight 
loss, constipation, blood with stool, Barrett's esophagus, 
gastroesophageal reflux disease (GERD).  In the September 
2003 VA treatment note, the examiner noted past medical 
history of peptic ulcer disease, hiatal hernia, and 
hemorrhoids as well as listed an assessment of lower 
gastrointestinal bleeding secondary to hemorrhoids and 
constipation.  In the January 2004 VA treatment record, the 
veteran denied experiencing nausea, vomiting, and diarrhea.  
An April 2004 VA surgical consultation report showed a 
hemorrhoid evaluation for possible surgical intervention.    

In a July 2004 VA examination report, the veteran complained 
of daily vomiting and nausea brought on by eating, abdominal 
pain, passing black stools, and constipation.  It was further 
noted that the veteran reported losing 12 days of work per 
year due to his gastrointestinal conditions and claimed 
functional impairment due to upset stomach.  The examiner 
listed a diagnosis of hypertrophic gastritis that did not 
cause significant malnutrition, weight loss, or anemia. 

In the February 2007 Board hearing transcript, the veteran 
reported that his current steroid treatment for his service-
connected lumbar disability upsets his stomach.  It was 
further indicated that he suffered from an ulcer condition, 
had bouts of constipation, and endures rectal bleeding twice 
a month. 

Considering competent medical evidence of record in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected 
digestive disability of gastritis is not warranted.  In this 
case, medical evidence simply does not show that hypertrophic 
gastritis with multiple small eroded or ulcerated areas or 
severe hemorrhages has been identified or diagnosed.  

Furthermore, there is also no objective evidence of weight 
loss, anemia, recurrent hematemesis, or melena.  While the 
veteran does complain of daily nausea and vomiting brought on 
by eating as well as missing 12 days of work due to his 
gastrointestinal conditions, the Board notes that findings of 
moderate ulcer disease with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations are not 
shown in the evidence of record, so as to warrant a rating in 
excess of 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 
7305, for duodenal ulcer.  

A 30 percent rating can be assigned under Diagnostic Code 
7346 for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2006).  While VA treatment records show findings of GERD and 
heartburn, evidence of record clearly does not indicate that 
the veteran suffers from arm or shoulder pain, dysphagia, or 
regurgitation.   In addition, it has been repeatedly noted in 
the record that the veteran's service-connected gastritis is 
not productive of impairment of health or malnutrition.  

There is also no indication in the record that the veteran's 
service-connected gastritis disability is productive of:  
stricture of the esophagus (Diagnostic Code 7203); adhesions 
of the peritoneum (Diagnostic Code 7301); marginal 
gastrojejunal ulcer (Diagnostic Code 7306); postgastrectomy 
syndromes (Diagnostic Code 7308); colitis (Diagnostic Code 
7323); or diverticulitis (Diagnostic Code 7327);.  See 38 
C.F.R. § 4.114 (2006).  Competent medical evidence of record 
indicates that the veteran has been treated for additional 
conditions other than his service-connected gastritis, 
including hemorrhoids and Barrett's esophagus.  However, the 
Board notes that the veteran does not receive compensation 
benefits for any of these disabilities, as his only service-
connected digestive disability is gastritis. 

Finally, the Board finds that there is no showing that the 
veteran's service-connected gastritis disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the September 2004 SOC).  In this regard, the Board notes 
that the veteran's disability has not objectively been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
veteran's symptomatology continues to more nearly approximate 
the criteria for a 10 percent rating under rating criteria of 
Diagnostic Code 7307.  Hence, the claim for a rating in 
excess of 10 percent for gastritis must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for gastritis 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal for a rating in excess of 10 
percent for lumbosacral strain with a history of herniated 
nucleus pulposus at L5-S1 is warranted. 

The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002). 

During the pendency of this appeal, the criteria for rating 
disabilities of the spine was revised effective September 26, 
2003, including the criteria for evaluation of lumbosacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  The Board notes that the veteran was not notified of 
these regulation changes nor has his claim been adjudicated 
under the revised criteria for lumbar disabilities.

In addition, the record indicates that the veteran last had 
VA spine examination in July 2004.  In an October 2004 
written statement as well as during the February 2007 
hearing, the veteran and his representative indicated that it 
was the veteran's contention that his service-connected 
lumbar disability had gotten progressively worse in the last 
few years.  Given the current record, and the claims of 
worsened disability, a contemporaneous examination is 
warranted.  See 38 U.S.C.A. § 5103A.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).  Hence, the RO should arrange 
for the veteran to undergo VA spine examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo any further examination, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one- year VCAA notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).
During his February 2007 hearing, the veteran indicated that 
he continues to receive treatment from the VA Medical Center 
in Murfreesboro, Tennessee and from the VA Outpatient 
Treatment Clinic in Chattanooga, Tennessee for his service-
connected lumbar disability.  The RO should obtain any 
additional treatment records from these facilities pertinent 
to the claim on appeal. 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for entitlement to a rating in 
excess of 20 percent for lumbosacral 
strain with a history of herniated 
nucleus pulposus at L5-S1.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  Obtain any additional VA treatment 
records pertaining to the veteran's 
service-connected lumbar disability for 
the time period from July 2006 to the 
present from the VA Medical Center in 
Murfreesboro, Tennessee and from the VA 
Outpatient Treatment Clinic in 
Chattanooga, Tennessee.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
spine examination to show the nature and 
extent of his current service-connected 
lumbar disability of lumbosacral strain 
with a history of herniated nucleus 
pulposus at L5-S1.  The examiner should 
describe and evaluate all chronic 
orthopedic and neurologic symptomatology 
due to the veteran's service-connected 
lumbar disability.  
Any necessary related studies; including 
neurologic or X-ray studies as well as 
range of motion testing in degrees, 
should be done.  The claims folder should 
be made available to the examiner.

5.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for lumbosacral 
strain with a history of herniated 
nucleus pulposus at L5-S1, to include 
consideration of the old and revised 
versions of the Schedule for rating 
disabilities of the spine under 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  
If the claim remains denied, the veteran 
and his representative should be issued 
an appropriate supplemental SOC and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


